department of the treasury internal_revenue_service washington d c nov tax oxempt and government entities division uniform issue list tiep raye legend church a church b school c school d organization e state m city n plan x dear this is in response to a request for a ruling submitted on your behalf by your authorized representative dated date as supplemented by letters dated date date and date under sec_414 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request in church a established in three officials of church a the incorporators incorporated school church a is a member of organization e which forms part of a regional association of churches that accepts the constitution of church b school d d as a non-profit non-stock organization under the laws of state m incorporation provided that school d was organized on a directorship basis and that on dissolution all of the assets of school d would be distributed to church a school d’s original bylaws adopted in vested the power and authority to manage and control school d in its board_of directors board the members of which were originally named by the incorporators thereafter vacancies on the board were appointed by a group of church a members who managed the temporal affairs of church a determined that school d was an organization described under code sec_501 and exempt from tax under sec_501 in september of the internal_revenue_service the service the articles of in school d known as school c in honor of a former dean of church a amended its original bylaws amended bylaws school c received a letter from the service dated date recognizing that its exemption under code sec_501 was still in effect the amended bylaws provide that the board must have at least and not more than directors unless otherwise approved by a local body of church a in city n of state m chapter the chapter’s members are appointed by church a’s parish the spiritual leader of organization e and members elected by organization e under the amended bylaws a nominating committee recommends candidates to fill vacancies on the board due to expiring terms of directors the nominating committee consists of five individuals three of whom are directors selected by the board and two of whom are members of the chapter selected by the chapter the nominating committee is required to consult with the chapter regarding its recommendations the board has the power and authority to approve or reject the nominating committee’s recommendations however the board can only elect directors from the pool of nominated candidates to fill the vacancies any vacancy that occurs for reasons other than expiration of a director's term must be filled by majority vote of the remaining directors and the board’s selection is conditioned on the approval of the chapter removal of directors is done by majority vote of the directors and is also subject_to the chapter’s approval currently the nominating committee consists of three members of the chapter and two other individuals a presiding official dean of church a serves as chairman of the board is a voting member of the board and must approve the head of school selected by the board the head of school serves as chief_executive_officer of school c and is responsible for managing the day-to-day affairs of school c and implementing the board’s resolutions and programs the dean of church a may appoint a member of the clergy to serve as chaplain to school c the function of the chaplain includes tending to the spiritual well-being and concerns of all who are associated with school c school c’s curriculum requires that each student in the fifth through eighth grades attend regular christian education classes and all students must attend chapel on a weekly basis and recite a morning prayer church a manages school c’s endowment of which church a has contributed half this endowment is the source of the majority of financial aid and scholarships for students enrolled at school c church a owns the property on which school c is located and church a has made substantial loan repayments for school c’s building without any contributions from school c church a provides two-thirds of the operating costs of school c’s building and pays premiums for property and liability insurance for certain activities of school c church a also provides parking and electronic equipment for school c although there is no official church a directory organization e has included school c in the report of its annual convention and in its publication entitled daily cycle of prayer due to financial constraints school c as an operating institution is currently in the process of closing and will likely be dissolved school c maintains plan x a sec_403 plan that was originally established effective january for its eligible employees plan x was restated effective date since its inception plan x has been administered by a committee the principal purpose or function of which was to administer plan x however plan x’s documents failed to provide for the establishment of such a committee plan x’s documents have always provided that school c shall be the administrator of plan x although as of date plan x provided that school c as plan_administrator has authority to delegate full responsibility for the general administration of plan x to an administrative committee the committee the plan document provided that the members of the committee were to be appointed by the dean of church a with the consent of the chapter with a majority of those appointed being members of church a’s parish school c through its board has the authority to amend plan x the board will amend plan x to provide for the establishment of the committee the principal purpose and function of which is the administration of plan x based on the above facts and representations you request a ruling that the taxpayer's sec_403 plan plan x constitutes a church_plan under code sec_414 and has constituted a church_plan under sec_414 since date pursuant to the relief provided in code sec_414 code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that the term church_plan does not include a plan a which is established and maintained primarily for the benefit of employees or their beneficiaries of a church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses or b if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches code sec_414 provides that if a plan established or maintained for its employees by a church_or_convention_or_association_of_churches which is exempt from tax under sec_501 fails to satisfy one or more of the requirements of sec_414 and corrects the failure within the correction_period the plan is deemed to meet the requirements of sec_414 for the year in which correction was made and for all ‘prior years code sec_414 provides that the term correction_period means the period ending days after the date of mailing by the secretary of-a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of such an organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding of the plan by e a an organization described in section in this case all of the participants in plan x are current and former employees of school c school c is closely linked to church a and church b school c is listed in official publications of organization e which forms part of the regional association of churches of church b the board and chief_executive_officer of school c are responsible for managing school c’s operations the nominating committee recommends candidates to the board to fill vacancies due to the expiration of directors’ terms and currently three of the five members on the nominating committee are members of the chapter the nominating committee is required to consult with the chapter regarding filling such vacancies and the removal of directors is conditioned on the chapter’s approval the chief_executive_officer must be approved by the dean of church a church a provides substantial financial support for school c daily prayer weekly chapel and religion classes infuse school c with the teachings of church a for these reasons we conclude that school c shares common religious bonds and convictions with churches a and b and is therefore considered to be associated with church a and church b under the church_plan rules accordingly because the employees of school c are employed by an organization that is exempt from tax under code sec_501 and associated with a church_or_convention_or_association_of_churches ie church a and church b these employees are deemed to be church a and church b employees under sec_414 conversely churches a and b are considered to be the employer of the employees of school c under sec_414 in addition the proposed amendment contained in the correspondence dated date establishes a committee the principal purpose and function of which is to under the proposed amendment the committee members will be administer plan x appointed by the dean of church a with the consent of the chapter and a majority of committee members is required to be members of church a’s parish because school c is associated with church a and church b within the meaning of code sec_414 the committee therefore will be considered to be associated with or controlled by a church or a convention or association of churches within the meaning of sec_414 the failure by plan x to satisfy the requirements of code sec_414 will be corrected within the correction_period defined in sec_414 by execution of the proposed amendment therefore plan x will be deemed to meet the requirements of sec_414 for the year in which the correction was made and for all prior years back to date accordingly we conclude that the taxpayer’s sec_403 plan plan x constitutes a church_plan described under code sec_414 and has constituted a church_plan described under sec_414 since date this ruling is conditioned on timely execution of the above amendment this letter expresses no opinion as to whether plan x satisfies the requirements for a tax- sheltered annuity plan under code sec_403 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions or concerns please contact sincerely yours cotter a uettins carlton a watkins manager employee_plans technical group enclosures copy of deleted letter notice
